Citation Nr: 0943131	
Decision Date: 11/12/09    Archive Date: 11/17/09	

DOCKET NO.  05-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from October 1969 to 
January 1972, and from December 1972 to March 1975.  He 
served in Vietnam as a combat medic and was awarded the 
Combat Medic Badge, among others.  

The Board notes that there is a pending claim for a total 
rating based upon individual unemployability due to service-
connected disability (TDIU).  This issue is referred to the 
RO for appropriate action.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In August 2007, 
the Board granted the Veteran an increased evaluation for 
PTSD from 30 to 70 percent.  The RO implemented this decision 
granting a 70 percent evaluation effective back to the date 
of the Veteran's initial claim.  The Veteran appealed, and in 
December 2008, the clerk of the US Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand 
subscribed by the representative and VA General Counsel.  
That joint motion requires the case to be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The joint motion found fault in three aspects of the Board's 
October 2007 decision.  It found inadequate the Board's 
discussion of VCAA compliance, although no particular 
objection to any aspect of the duty to notify or assist in 
the development of the case was identified.  It also found 
that the record on appeal was incomplete in that the claims 
folder only contained two pages resulting from the Veteran's 
August 2006 assessment by the local VA Vocational 
Rehabilitation office, and noted that the entire report 
should be collected and added to the claims folder.  Finally, 
it found that VA had failed in the duty to assist by 
providing the Veteran with a contemporaneous VA psychiatric 
examination for evaluation purposes.  It was argued that the 
January 2005 VA examination on file was inadequate to perform 
a current evaluation of psychiatric symptoms at the time the 
Board issued its October 2007 decision.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the RO should obtain the 
Veteran's VA vocational rehabilitation 
folder and associate it with the claims 
folder.  It must review the VA vocational 
folder and determine whether the entire 
record of the Veteran's August 2006 
Vocational Rehabilitation assessment 
(narrative report) is included in that 
folder.  If not, the complete August 2006 
narrative report must be obtained and 
included in the VA Vocational 
Rehabilitation folder, or alternatively, 
clearly document all unsuccessful efforts 
made to obtain this report in the 
Veteran's claims folder.  

2.  The RO should review the claims 
folder to determine whether previous VCAA 
notice to the Veteran is adequate.  
Although there is now some dispute over 
the applicability of the requirement to 
provide a Veteran with all of the 
schedular criteria for evaluation of 
service-connected psychiatric disability, 
if the Veteran has not heretofore been 
provided a copy of 38 C.F.R. §§ 4.126 
through 4.130, including the general 
rating formula for mental disorders, a 
copy should now be provided to him along 
with new VCAA notice which describes the 
evidence necessary to substantiate his 
claim for an increased evaluation for 
PTSD.  He should also be informed that 
schedular criteria for evaluating 
service-connected psychiatric disorders 
incorporates by reference the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  

3.  After completing the above 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination by a VA MD psychiatrist (not 
a psychologist).  The claims folder and 
VA vocational rehabilitation folder must 
be made available to the doctor for 
review in conjunction with the 
examination.  A complete report of 
contemporaneous psychiatric evaluation 
must be made, and the psychiatrist should 
be requested to review the claims folder 
and previous evaluations conducted during 
the pendency of this appeal from May 2002 
forward and the psychiatrist should be 
requested to provide an opinion as to 
whether the Veteran's psychiatric 
symptoms have been essentially consistent 
at all times from May 2000 forward, or 
whether there have been any identifiable 
periods where psychiatric symptoms have 
improved or degraded during the pendency 
of this appeal.  That is, the 
psychiatrist should provide a thorough 
and complete current examination, but 
should also comment on the relative 
stability or fluctuation of psychiatric 
symptoms from May 2002 forward.  Finally, 
the psychiatrist should be requested to 
provide an opinion as to whether or not 
service-connected PTSD renders the 
Veteran unable to attain or maintain any 
substantially gainful employment, given 
his age, education, experience and degree 
of psychiatric impairment.  

4.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not to the Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the issues 
raised in the joint motion, including 
adequacy of VCAA notice and assistance, 
consideration of the Veteran's VA 
vocational rehabilitation file (including 
a 2006 assessment), and a current VA 
psychiatric examination.  They must be 
offered an opportunity to respond 
thereto.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  Should the 
case be returned to the Board, the RO 
should ensure that not only the claims 
folder, but the complete VA vocational 
rehabilitation folder be forwarded to the 
Board for consideration.  The Veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

